His Honor, EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
Plaintiff, as owner, deposited in ’Court the sum of $1100.00, as being the balance due the contractor under a building contract, purporting to be executed in conformity with Act 134 of 1906.
The contractor, the surety and sundry claimants for labor and material were cited in order that they might assert their respective rights against the fund; and plaintiff prayed for a release from further liability and for *30the discharge-and cancellation of all recorded privileges against its property, and in the alternative, in the event that it should be condemned to pay 'any greater sum, then that it have judgment for a like sum against the contractor and the surety.
Opinion and decree, Nov. 10, 1913.
1. An appellate Court cannot amend the judgment as between co-appellees.
By the judgment of the trial Court plaintiff was required to deposit an additional sum of $1,026.52, thus increasing the fund to $2,126.52, which was ordered paid proportionately to the claimants for labor and material, aggregating $2,937.03. .
Plaintiff has moved to dismiss the appeal on the ground that the amount involved is in excess of this Court’s jurisdiction.
The motion cannot be sustained, for the 'jurisdiction is determined by the amount of the fund that plaintiff tendered for distribution, and not by the amount of tile claims asserted against the plaintiff or against the fund, nor by the amount to- which said fund was ordered increased by the judgment of the trial Court; for all of these ■incidents arose through the assertion upon the part of defendant, of what may be termed reconventional demands, which are not material factors in the determination of the jurisdiction of the appellate courts.
It is accordingly ordered that the motion to dismiss the appeal be overruled and rejected.
Motion to dismiss overruled.